



COURT OF APPEAL FOR ONTARIO

CITATION:

Direkoglu v. Toronto
    Police Services Board, 2012 ONCA 587

DATE: 20120907

DOCKET: C55258

Cronk, Epstein and Pepall JJ.A.

BETWEEN

Kemal Direkoglu

Plaintiff (Appellant)

and

Toronto
    Police Services Board
P.C.
    Spence McDonald, Badge No. 7616
P.C.
    Darren Worth, Badge No. 5335
P.C.
    Todd Jocko, Badge No. 7654
P.C.
    Joel Houston, Badge No. 5441 and
P.C.
    Daniel MacNab, Badge No. 5353

Defendants (Respondents)

Kemal Direkoglu, in person

Robin A.F. Squires, for the respondents

Heard and released orally: September 4, 2012

On appeal from the order of Justice Thomas R. Lederer of
    the Superior Court of Justice, dated February 29, 2012.

ENDORSEMENT

[1]

The respondents moved to dismiss the appellants action as a result of
    his failure to abide by six outstanding costs orders relating to various
    unsuccessful motions and appeals brought by the appellant in protracted
    litigation with one or more of the respondents.  All six orders, totalling
    approximately $6,000, were outstanding at the time of the motion.  By order
    dated February 29, 2012, T.R. Lederer J. of the Superior Court of Justice
    granted the requested dismissal order and awarded the costs of the motion and
    the action to the respondents.  The appellant appeals.

(1)

Appellants
    Adjournment Request

[2]

At the outset of oral argument, the appellant sought to make submissions
    in support of a request that this appeal be stood down pending the determination
    of what he said were outstanding proceedings before the Supreme Court of
    Canada, the Law Society of Upper Canada and the Canadian Judicial Council,
    among other bodies.  In effect, he sought an adjournment of the appeal pending
    resolution of those matters.  The respondents opposed the adjournment request.

[3]

After hearing submissions, we declined to adjourn the appeal.  Nothing
    in the materials filed by the appellant justified a last minute adjournment of
    the appeal.  On those materials, it was unclear whether the allegedly
    outstanding proceedings relate in any way to the matters in issue on this
    appeal.  Indeed, it was not established that the proceedings described by the
    appellant in fact were in progress.  We therefore proceeded to the hearing of
    the appeal on the merits.

(2)

Merits of the Appeal

[4]

After his adjournment request was denied, the appellant declined to make
    any submissions on the merits of his appeal, despite being afforded an
    opportunity to do so.  We therefore considered the arguments advanced in his
    written materials.

[5]

The appellant filed a lengthy notice of appeal (152 pages) in which he
    sought, among other relief, the repeal, revision or amendment of numerous
    legislative enactments, both provincial and federal, and various monetary
    remedies.  However, notwithstanding his lengthy notice of appeal, his grounds
    of appeal from the challenged order are unclear.  Moreover, nowhere in his
    materials does the appellant deny that the relevant cost orders were
    outstanding at the time of the motion before the motion judge.  Instead, in his
    factum, he asserts (as he did before the motion judge) that the costs orders are
    invalid for unspecified reasons and that he is unable to satisfy the costs
    orders due to impecuniosity, which he claims resulted from police theft of his
    money and that of his family.

[6]

We see no merit to the arguments raised by the appellant.  The costs
    orders at issue were valid and outstanding at the time of the motion and the
    appellant failed to comply with any of them.  There was no evidence before the
    motion judge  and there is none before this court  of the appellants alleged
    impecuniosity.  Indeed, on the record before the motion judge, there was some
    evidence to the contrary.

[7]

We therefore see no error in the motion judges reasoning or in his
    disposition of the motion.  The appeal is dismissed.  As the respondents do not
    seek their costs of the appeal, we award no costs.

E.A.
    Cronk J.A.

Gloria
    J. Epstein J.A.

Sarah Pepall J.A.


